DETAILED ACTION
Election/Restrictions


Newly submitted claims 22 - 73 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The Examiner asserts that the invention as originally filed was directed to predicting whether a candidate is a compatible hire for an entity, by using business characteristic and job roles data of an entity, and using candidate data. The system then analyzes the data and predicts whether the candidate is a compatible hire for the company based on the analysis.
New claims are directed to performing at least one operation with reference to at least one item selected from the group of at least one reasoning substrate and at least one Cog Data Pool wherein the at least one item contains at least one element generated in support of at least one operation performed in support of at least one item selected from the group of hiring personnel, maintaining personnel, predicting at least one element of information in support of hiring, and predicting at least one personnel maintenance-related metric; and performing, with reference to at least one item from the group of at least one reasoning substrate and at least one CogDataPool, at least one operation in support of at least one item selected from the group of hiring personnel, maintaining personnel, predicting at least one element of information in support of hiring, and predicting at least one personnel maintenance-related metric.
The Examiner asserts that the newly added claims, including the dependent claims, are directed towards a different invention and are no longer directed towards predicting whether a candidate is a compatible hire for a company based on an analysis between the company and the candidate data, but rather are now directed to predicting one element of information in hiring and personnel maintenance related metrics and generating at least one element from the group of reasoning substrate and CogDataPool.
Further still, the Examiner asserts that by amending all the claims and having them directed towards a non-elected invention, which results in having claims that were not directed towards the previous set of examined claims, the applicant has left no claims that can be examined. In other words, .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22 - 73 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


/R.R.N./Examiner, Art Unit 3629                                                                                                                                                                                                        
/SANGEETA BAHL/Primary Examiner, Art Unit 3629